The petition filed on behalf of A.B. Forrest, March 28, 1925, for writ of habeas corpus to be admitted to bail, discloses that he was committed by the county judge of Cotton county, after a preliminary examination and without bail, to answer to the district court of that county upon a complaint wherein petitioner and his wife were jointly charged with the murder of one George Hicks, on the 4th day of February, 1925.
It appears that an application for bail in the district court of Cotton county, before A.S. Wells, judge, was heard and denied on March 14, 1925.
It is averred that the proof of his guilt is not evident, nor the presumption thereof great, which will appear from a transcript of the testimony taken upon said preliminary examination, attached to said petition.
The undisputed facts, as shown by the testimony, are that George Hicks, about 23 years of age, eloped with petitioner's daughter, a school girl of 15 years of age, at tending school at Walters, and a few months later returned to the home of petitioner, and was there shot and killed by petitioner's wife. Petitioner was down on the streets at the time of the killing. There was some testimony tending to show that petitioner had made threats against the deceased.
By numerous decisions of this court it is held that, under the constitutional provision (article 2, § 8), one *Page 132 
charged with a capital offense is entitled to bail as an absolute right, unless the proof of guilt is evident, or the presumption thereof is great, and, in case proof of guilt is evident or the presumption thereof great, the granting or refusing of bail is a matter of judicial discretion.
Upon a careful examination and consideration of the testimony, we are of the opinion that petitioner herein is entitled to be admitted to bail as a matter of legal right.
It is therefore adjudged and ordered that said petitioner be admitted to bail upon the charge of murder now pending against him, and that his bail be, and the same is hereby, fixed in the sum of $15,000; bond to be conditioned as required by law, the same to be approved by the court clerk of said county.